Opinion by
Rice, P. J.,
In this action of assumpsit the plaintiff alleged, in his statement of claim, that the testatrix was, on March 23, 1900, seized in fee of certain premises, and that on that day, by indenture delivered to the defendant, she “granted and conveyed said premises unto the said defendant, in *509fee, upon the promise and undertaking of said defendant in said indenture recited to pay the sum of fifteen hundred dollars lawful money of the United States as the consideration for said conveyance.” The statement then avers that the defendant did not, on that day or at any time prior thereto or thereafter, pay the consideration as in said deed recited, or any part thereof, and that said consideration still remains unpaid. The affidavit of defense denies that the indenture recited any promise and undertaking on the part of the defendant. This raised an issue of law to be determined by the court upon inspection of the deed, which was made part of the plaintiff’s statement. Referring thereto we find these words: "That the said grantor for and in consideration of the sum of fifteen hundred dollars as well as the further consideration of mutual love and affection lawful money of the United States of America unto her well and truly paid by the said grantee at and before the sealing and delivery of these presents, the receipt whereof is hereby acknowledged, have granted,” etc. Following the acknowledgment is a receipt by the grantor of the sum of $1,500, “being the full consideration money herein mentioned.” The counsel for the plaintiff has presented a very learned and exhaustive brief to sustain the propositions: (1) that notwithstanding such recital in a deed, and the accompanying receipt, it is competent for the grantor to show that the consideration money was not paid; and (2) that a deed inter partes, whereby an estate is conveyed to the grantee and the estate conveyed is accepted by -the grantee, although only signed and sealed by the grantor, is the deed of both parties and the grantee is bound by the covenants therein contained on his part and can be held in an action of covenant (now assumpsit) for the breach of the same. As to the first proposition, there can be no dispute under the authorities; and, while some variance of opinion has been expressed in the cases, as to the second proposition, it may, for present purposes, be conceded to be sound. The difficulty is, that the averment of a promise and under*510taking recited in the deed is not sustained by the deed itself. It is not as if the words were, in consideration of the sum of $1,500, "to be paid.” The recital is of a past or executed consideration, and though, in a proper action to recover the purchase money, that recital might be contradicted, it does not, of itself, prove the promise and undertaking alleged in the statement. This idea is fully elaborated in the opinion filed by the learned judge of the common pleas, and we all agree in the conclusion that judgment for want of a sufficient affidavit of defense was properly denied, upon the ground above stated. This conclusion renders it unnecessary to discuss the question raised by the affidavit of defense as to the applicability of the statute of limitations to any promise that may have been made.
The appeal is dismissed at the costs of the appellant, without prejudice, etc.